


Exhibit 10.56

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 4th day of
February, 2008, between REMINGTON ARMS COMPANY, INC., a Delaware corporation
(“Employer”), and Theodore H. Torbeck (“Executive”).

R E C I T A L S:

1.          Employer is engaged in the business of designing, manufacturing,
marketing, and selling (a) sporting goods products, including, by way of
illustration, firearms and ammunition, as well as hunting and gun care
accessories and clay targets, for the global hunting and shooting sports
marketplace, and (b) products with law enforcement, military and government
applications, including, by way of illustration, surveillance technology
products and powdered metal products (the “Business”).

2.          Employer desires to employ Executive as the Chief Operating Officer
of Employer, and Executive desires to be employed by Employer in that capacity.

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation and benefits Employer agrees herein to pay Executive, and
of other good and valuable consideration, the receipt of which is hereby
acknowledged, Employer and Executive agree as follows:

1.          Agreement to Employ. Upon the terms and subject to the conditions of
this Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment by Employer.

2.          Term; Position and Responsibilities; Location.

(a)        Term of Employment. Subject to earlier termination pursuant to
Section 7, the term of Executive’s employment under this Agreement shall be for
a period beginning on the date hereof (the “Commencement Date”) and continuing
until the second (2nd) anniversary of the Commencement Date, and shall be
extended automatically for twelve (12) month periods thereafter, unless either
party gives the other at least sixty (60) days written notice in advance of the
expiration of the then current term of his or its intention not to renew (the
initial term and any extensions, together, the “Employment Period”).

(b)        Position and Responsibilities. During the Employment Period,
Executive will serve in the executive position specified in Section 1 of
Attachment A or in such other executive position as the Board of Directors of
Employer (the “Board”) may determine from time to time. Executive shall have
such duties and responsibilities as are customarily assigned to individuals
serving in the position to which he is assigned, and such other duties
consistent with Executive’s position as the Board or Chief Executive Officer may
specify from time to time. Executive will devote all of his skill, knowledge and
working time to the conscientious performance of the duties of such position or
positions (except for (i) vacation time as set forth in

 

Page 1 of 17

 


--------------------------------------------------------------------------------



 

Section 6(b) hereof and absence for sickness or similar disability and (ii) to
the extent that it does not interfere with the performance of Executive’s duties
hereunder, (A) such reasonable time as may be devoted to service on outside
charitable boards of directors and the fulfillment of civic responsibilities or
to service on the boards of such corporations as Executive is serving on the
date hereof or which he may hereafter join with the consent of the Board and
(B) such reasonable time as may be necessary from time to time for personal
financial matters).

 

(c)        Location. Executive’s primary work location shall be at Employer’s
headquarters in Madison, North Carolina; provided, however, that in the first
twenty-four (24) months of his employment hereunder, Executive shall not be
required to relocate his primary residence to such location; and provided,
further, that Employer may, at its option, provide Executive with the use of a
corporate apartment in Madison, North Carolina, during the first twenty-four
(24) months of his employment.

3.          Base Salary. As compensation for the services to be performed by
Executive during the Employment Period, Employer will pay Executive the annual
base salary specified in Section 2 of Attachment A. The Board will review
Executive’s base salary annually during the Employment Period and, in the
discretion of the Board, may increase (but may not decrease) such base salary
from time to time based upon the performance of Executive, the financial
condition of Employer, prevailing industry salary levels and such other factors
as the Board shall consider relevant. The annual base salary payable to
Executive under this Section 3, as the same may be increased from time to time
and without regard to any reduction therefrom in accordance with the next
sentence, shall hereinafter be referred to as the “Base Salary”. The Base Salary
payable under this Section 3 shall be reduced to the extent that Executive
elects to defer such Base Salary under the terms of any deferred compensation,
savings plan or other voluntary deferral arrangement maintained or established
by Employer. The pay period under this Agreement shall equal one (1) month, and
Employer shall pay Executive the Base Salary for each pay period in semi-monthly
installments or in such other installments as are paid to other executives of
Employer.

4.          Incentive Compensation.

(a)        Annual Incentive Compensation. During the Employment Period,
Executive shall be eligible to participate in Employer’s annual incentive
compensation plan for its executive officers as in effect from time to time (the
“Annual Incentive Compensation Plan”), at a targeted level specified in
Section 3 of Attachment A, and commensurate with his position and duties with
Employer based on reasonable performance targets established from time to time
by the Board or a committee thereof.

(b)        Equity. During the Employment Period, Executive shall be eligible to
participate in the 2008 American Heritage Arms, Inc. Stock Incentive Plan.
Subject to the terms of the plan and an Award Agreement entered into pursuant
thereto, Executive shall be awarded a two percent (2%) interest in American
Heritage Arms on a fully diluted basis, which shall vest in four (4) annual
installments of fifteen (15%) on the first (1st) anniversary of the effective
date hereof and twenty percent (20), twenty-five percent (25) and forty percent
(40), respectively on each anniversary thereafter.

 

 

Page 2 of 17

 


--------------------------------------------------------------------------------



 

 

(c)        Other Incentive Plans. During the Employment Period, Executive shall
be eligible to participate in any other bonus or incentive plans which Employer
may hereafter establish in which other senior executive officers of Employer are
eligible to participate.

5.          Employee Benefits. During the Employment Period (and thereafter to
the extent provided under the terms of Employer’s employee benefit plans or
programs), Executive shall be eligible to participate in any employee benefit
plans and programs as in effect from time to time generally made available to
similarly situated executives of Employer, in a manner consistent with the terms
and conditions of each such plan or program and on a basis that is commensurate
with Executive’s position and duties with Employer hereunder. In the event of a
conflict between any benefit plan or program and this Agreement, the terms of
this Agreement shall govern.

6.          Expenses.

(a)        Business Travel. During the Employment Period, Employer shall
reimburse Executive for reasonable travel, lodging, meal and other reasonable
expenses incurred by him in connection with his performance of services
hereunder upon submission of evidence, satisfactory to Employer, to support the
existence and purpose of the incurred expense and otherwise in accordance with
Employer’s business travel reimbursement policy applicable to senior executives
as in effect from time to time. In the event Executive’s employment hereunder
terminates for any reason, Employer shall reimburse Executive (or in the event
of death, his personal representative) for expenses incurred by Executive on
behalf of Employer prior to the date of his termination of employment to the
extent such expenses have not been previously reimbursed by Employer pursuant to
this Section 6(a).

(b)        Vacation and Sick Leave. During the Employment Period, Executive
shall be entitled to vacation and sick leave as determined in accordance with
the prevailing policies of Employer applicable to senior executives.

7.

Termination of Employment.

(a)        Termination Due to Death or Disability. In the event that Executive’s
employment hereunder terminates due to death or is terminated by Employer due to
Executive’s Disability (as defined below), no termination benefits shall be
payable to or in respect of Executive except as provided in Section 7(f)(ii). If
Employer desires to terminate Executive’s employment due to Executive’s
Disability, it shall give notice to Executive as provided in Section 7(e). For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by Executive of his duties hereunder
lasting for a period of one hundred eighty (180) days or longer, whether or not
consecutive, in any twelve (12) month period. The determination of Executive’s
Disability shall be made by the Board after receiving an evaluation from an
independent physician selected by Employer and reasonably acceptable to
Executive and shall be final and binding on the parties hereto.

(b)        Termination by Employer for Cause. Employer may terminate Executive
for Cause. If Employer desires to terminate Executive’s employment for Cause, it
shall give notice to Executive as provided in Section 7(e). For purposes of this
Agreement, “Cause” shall

 

Page 3 of 17

 


--------------------------------------------------------------------------------



 

mean (i) the failure of Executive substantially to perform his duties hereunder
(other than any such failure due to physical or mental illness) or other
material breach by Executive of any of his obligations hereunder, after a demand
for substantial performance or demand for cure of such breach is delivered, and
a reasonable opportunity to cure is given, to Executive by Employer, which
demand identifies the manner in which Employer believes that Executive has not
substantially performed his duties or breached his obligations, (ii) Executive’s
gross negligence or serious misconduct that has caused or would reasonably be
expected to result in material injury to Employer or any of its affiliates,
(iii) Executive’s conviction of, or entering a plea of nolo contendere to, a
crime that constitutes a felony, or (iv) Executive’s violation of any provision
of Employer’s business ethics policy that has resulted or would reasonably be
expected to result in material injury to Employer or any of its affiliates, but
only after a demand for cure of such violation is delivered, and a reasonable
opportunity to cure is given, to Executive by Employer, which demand identifies
the manner in which Employer believes that Executive has violated a material
provision of Employer’s business ethics policy.

(c)        Termination Without Cause. Employer may terminate Executive’s
employment at any time “Without Cause”. If Employer desires to terminate
Executive’s employment Without Cause, it shall give notice to Executive as
provided in Section 7(e). For purposes of this Agreement, a termination “Without
Cause” shall mean a termination of Executive’s employment by Employer other than
as described in Section 7(a) or for Cause as defined in Section 7(b).

(d)        Termination by Executive. Executive may terminate his employment at
any time. If Executive desires to terminate for Good Reason, he shall give
notice to Employer as provided in Section 7(e). Notwithstanding the foregoing,
Executive may not terminate his employment for Good Reason if Employer has,
within fifteen (15) days of the receipt of Executive’s written notice of his
desire to terminate for Good Reason, cured the conduct alleged to give rise to
the basis for the Good Reason termination. For purposes of this Agreement, “Good
Reason” shall mean a termination of employment by Executive within thirty (30)
days following the occurrence of any of the following events without Executive’s
consent: (i) the assignment of Executive to a position the duties of which are a
material diminution of the duties contemplated by Section 2(b) hereof, (ii) a
reduction of Executive’s Base Salary or his Incentive Compensation Target
Opportunity pursuant to Section 4 and as set forth on Attachment A, or (iii) a
material breach by Employer of any of its obligations hereunder. In addition,
Executive shall have the right to terminate his employment for Good Reason
pursuant to this Section 7(d) if Employer requires him to relocate his primary
residence at any time during the first twenty-four (24) months of his
employment.

(e)        Notice of Termination. Any termination of Executive’s employment by
Employer pursuant to Section 7(a), 7(b) or 7(c), or by Executive pursuant to
Section 7(d), shall be communicated by a written “Notice of Termination”
addressed to the other party to this Agreement. A “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) subject to the provisions
of Section 7(h), specifies the effective date of termination. The failure by
Executive or Employer to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of the reason given for the

 

Page 4 of 17

 


--------------------------------------------------------------------------------



 

termination of Executive’s employment shall not waive any right of Executive or
Employer hereunder or preclude Executive or Employer from asserting such fact or
circumstance in enforcing Executive’s or Employer’s rights hereunder.

(f)

Payments Upon Certain Terminations.

(i)         If Executive’s employment is terminated by Employer Without Cause or
Executive terminates his employment for Good Reason, Employer shall pay or
provide to Executive as severance payments and benefits the following:

A.

Executive shall receive his Base Salary for the period from the Date of
Termination (as defined in Section 7(h) below) through the expiration of the
Severance Period as set forth on Section 4 of Attachment A, paid in semi-monthly
installments as provided in Section 3;

B.

Executive shall receive the product of

 

(i)

the amount of incentive compensation that would have been payable to Executive
pursuant to Sections 4(a), 4(c) and the Annual Incentive Compensation Plan for
the calendar year in which his employment terminates with achievement of
performance objectives determined as of the Date of Termination, multiplied by

 

(ii)

a fraction, the numerator of which is equal to the number of days in such
calendar year that precede the Date of Termination and the denominator of which
is 365;

 

C.

continuation of participation in Employer’s group medical plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) at Employer’s
expense until the earlier of the conclusion of the Severance Period and the date
on which Executive first becomes eligible for substantially equivalent insurance
coverage provided by any other entity following termination; provided, however,
that in the event Employer cannot reasonably provide Executive and his
dependents with coverage under Employer’s Group Benefits Plan for the full
Severance Period, Employer may provide coverage under one or more alternative
plans or arrangements providing substantially equivalent coverage to the
coverage then being provided to active employees and their dependants under
Employer’s group benefits plan; and


D.

a pro-rated acceleration of the next installment in the equity vesting schedule
set forth in Section 4(b) following termination based on the number of days
Executive worked in the applicable twelve (12) month vesting period in which
termination occurs. By way of example, if Executive is terminated by Employer
without Cause or Executive terminates his employment for Good Reason and the
Date of Termination is half way through the second twelve (12) month vesting
period,

Page 5 of 17

 


--------------------------------------------------------------------------------



 

Executive will previously have vested in 15% on the first anniversary and will
be vested in 50% (representing the half-year worked) of the 20% vesting amount
for the second year.

(ii)         Upon his death or Disability or if Employer terminates Executive’s
employment for Cause, Employer shall pay Executive his Base Salary through the
Date of Termination, plus, in the case of termination upon Executive’s death or
Disability, a pro-rata amount of incentive compensation pursuant to the Annual
Incentive Compensation Plan calculated in the same manner as Section 7(f)(i)(B)
above (but excluding any time between the onset of a physical or mental
disability that prevents the performance by Executive of his duties hereunder
and the resulting Date of Termination). Executive shall not be entitled to
severance compensation under any severance compensation plan of Employer;
provided, however, that other than severance compensation, any benefits payable
to or in respect of Executive under any otherwise applicable plans, policies and
practices of Employer shall not be limited by this provision. Any payments
required to be made on account of Executive’s death or Disability shall be made
to Executive or his designated beneficiary in the case of death no later than
two and one-half (2½) months following the end of the calendar year in which
Executive’s employment terminates on account of death or Disability. Finally,
Executive or his designated beneficiary in the case of death shall be entitled
to the equity vested pursuant to Section 4(b).

(iii)        Notwithstanding anything to the contrary in this Agreement, in the
event of Employee’s voluntary termination without Good Reason or his termination
for Cause, Employer shall have the right to continue to pay Employee’s Base
Salary for a period of up to twelve (12) months following the Date of
Termination (which period shall also be referred to as the Severance Period),
paid in semi-monthly installments as provided in Section 3, in exchange for
Employee’s compliance with the covenants contained in Sections 9, 10 and 11.
Finally, Executive shall be entitled to the equity vested pursuant to Section
4(b).

(g)

Conditions to Receipt of Payments Upon Certain Terminations

(i)         In consideration of the severance payments and benefits provided in
Section 7(f), Employee agrees to (A) waive all rights to post termination
benefits, other than vested equity awards and vested benefits under Employer’s
tax-qualified and non-qualified deferred compensation plans, if any, after the
Date of Termination, (B) waive any claims to other severance or termination
payments or benefits, and (C) execute a general release releasing Employer from
all claims, including but not limited to claims under the Age Discrimination in
Employment Act or for wrongful discrimination and wrongful discharge from
Employer, which release shall be in substantially the form attached hereto as
Attachment B. Prior to Executive’s termination of employment, the release of
claims may be revised by Employer. Employer may in any event modify the release
of claims to conform it to the laws of the local jurisdiction applicable to
Executive.

(ii)         Executive shall not have a duty to mitigate the costs to Employer
under Section 7(f).

 

 

Page 6 of 17

 


--------------------------------------------------------------------------------



 

 

(h)        Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (A) if Executive’s employment is terminated by his
death, the date of his death, (B) if Executive’s employment is terminated by
Employer for Cause, the date on which Notice of Termination is given or, if
later, the date of termination specified in such Notice, as contemplated by
Section 7(e), and (C) if Executive’s employment is terminated by Employer
Without Cause, due to Executive’s Disability or by Executive for Good Reason,
thirty (30) days after the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if no such Notice is given, the actual date of
termination of Executive’s employment; provided, however, that Employer may
discontinue Executive’s services hereunder during any notice period as long as
Executive continues to receive his Base Salary and benefits as if he were
continuing to provide such services.

8.

Unauthorized Disclosure.

(a)        Without the prior written consent of the Board or its authorized
representative, except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
in which event, Executive will use his best efforts to consult with Employer’s
Chief Executive Officer prior to responding to any such order or subpoena, and
except as required in the performance of his duties hereunder, Executive shall
not disclose any confidential or proprietary trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, any information covered by the Uniform Trade
Secrets Act of Delaware or any other similar legal protections that may be
applicable (or any successor thereto), management organization information
(including data and other information relating to members of the Board, the
Board of Directors of RACI Holding, Inc. (“Holding”) and management of Employer
or Holding), operating policies or manuals, business plans, financial records,
packaging design or other financial, commercial, business or technical
information relating to Holding, Employer or any of their respective
subsidiaries or affiliates or that Holding, Employer or any of their respective
subsidiaries or affiliates may receive belonging to suppliers, customers or
others who do business with Holding, Employer or any of their respective
subsidiaries or affiliates (collectively, “Confidential Information”) to any
third person unless such Confidential Information has been previously disclosed
to the public or is in the public domain (other than by reason of Executive’s
breach of this Section 8). The parties expressly agree that Confidential
Information does not exist in written form only.

(b)        Executive acknowledges and agrees that he will have broad access to
Confidential Information, that Confidential Information will in fact be
developed by him in the course of his employment with Employer, and that
Confidential Information furnishes a competitive advantage in many situations
and constitutes, separately and in the aggregate, a valuable, special and unique
asset of Employer. Executive shall use his best efforts to prevent the
disclosure of or removal of any Confidential Information from the premises of
Employer, except as required in connection with the performance of his duties as
an executive of Employer. Executive agrees that all Confidential Information
(whether now or hereafter existing) conceived, discovered or developed by him
during the Employment Period belongs exclusively to Employer and not to him.

 

 

Page 7 of 17

 


--------------------------------------------------------------------------------



 

 

9.

Non-Competition.

(a)        During the Employment Period and thereafter during the Restriction
Period (as defined in this Section 9), Executive shall not, directly or
indirectly, engage in, become employed by, serve as an agent or consultant to,
or become a partner, principal or stockholder (other than a holder of less than
one percent (1%) of the outstanding voting shares of any publicly held company)
of, or otherwise support, any business within the Restricted Area (as defined in
this Section 9) which engages in the Business or which is competitive with the
Business. For purposes of this Agreement, the “Restriction Period” shall be
equal to any Severance Period, and “Restricted Area” means any geographical area
in which Employer and its affiliates are engaged in the Business.

(b)        Executive agrees and acknowledges that Employer and its affiliates
are engaged in the Business and sell and distribute their products throughout
the United States and other jurisdictions throughout the world, and that it
would not be reasonable to limit the geographic scope of this covenant to any
particular geographic location.

10.        Non-Solicitation of Employees. During the Employment Period and
thereafter during the Restriction Period, Executive shall not, directly or
indirectly, for his own account or for the account of any other person or entity
with which he is or shall become associated in any capacity, (a) solicit for
employment, employ or otherwise interfere with the relationship of Employer with
any person who at any time during the six (6) months preceding such
solicitation, employment or interference is or was employed by or otherwise
engaged to perform services for Employer other than any such solicitation or
employment during Executive’s employment with Employer on behalf of Employer, or
(b) induce or attempt to induce any employee of Employer who is a member of
management to engage in any activity which Executive is prohibited from engaging
in under any of Sections 8, 9, 10, 11, 12 or 13 hereof or to terminate his or
her employment with Employer.

11.        Non-Solicitation of Customers. During the Employment Period and
thereafter during the Restriction Period, Executive shall not, directly or
indirectly, solicit, divert or otherwise attempt to establish for himself or any
other person, firm or entity (other than Employer or its subsidiaries or
affiliates) any business relationship of a nature that is competitive with the
Business or any relationship of Employer with any person, firm or corporation
which during the twelve (12) month period preceding the prohibited conduct was a
customer, client or distributor of Employer or any of its subsidiaries or
affiliates.

12.        Return of Property. In the event of the termination of Executive’s
employment for any reason, or such earlier time as Employer may request,
Executive will deliver to Employer all of Employer’s property and documents and
data of any nature and in whatever medium pertaining to Executive’s employment
with Employer (except for that which is personal to Executive), and he will not
take with him any such property, documents or data of any description or any
reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

 

 

Page 8 of 17

 


--------------------------------------------------------------------------------



 

 

13.        Non-Disparagement. During the Employment Period and thereafter during
the Restriction Period, Executive will not make any statement, written or oral,
whether expressed as a fact, opinion or otherwise, to any person (or induce any
third party to make any such statement) which disparages, impugns, maligns,
defames, libels, slanders or otherwise casts in an unfavorable light Employer or
any officer, director, shareholder or employee of Employer.

14.

Failure to Comply with Covenants.

(a)        Without limiting the damages available to Employer, in the event that
Executive fails to comply with any of the covenants in Sections 8, 9, 10, 11, 12
or 13, to the extent applicable, following his termination of employment, and
such failure continues following delivery of notice thereof by Employer to
Executive, all rights of Executive and any person claiming under or through him
to the payments and benefits described in Sections 7(f) shall thereupon
terminate and no person shall be entitled thereafter to receive any payments or
benefits hereunder; provided, however, that Executive shall not have the option
of foregoing such payments and benefits in order to be relieved of compliance
with such covenants.

(b)        Executive acknowledges and agrees that the covenants and obligations
of Executive described in Sections 8, 9, 10, 11, 12 and 13 relate to special,
unique and extraordinary matters and that a violation of any of the terms of
such covenants and obligations will cause Employer irreparable injury for which
adequate remedies are not available at law. Therefore, Executive agrees that
Employer shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Executive from
committing any violation of the covenants and obligations referred to in this
Section 14. These injunctive remedies are cumulative and in addition to any
other rights and remedies Employer may have at law or in equity. If Employer
does not prevail in obtaining any such injunctive relief, Employer shall
reimburse Executive for any legal expenses incurred by him in defending against
the imposition of such injunctive relief.

15.        Intellectual Property. During the Employment Period, Executive will
disclose to Employer all ideas, inventions and business plans developed by him
during such period which relate directly or indirectly to the Business of
Employer or any of its subsidiaries or affiliates, including without limitation,
any process, operation, product or improvement which may be proprietary,
patentable or copyrightable. Executive agrees that all of the foregoing will be
the property of Employer and that he will at Employer’s request and cost do
whatever is necessary to secure the rights thereto by patent, copyright or
otherwise for Employer.

16.

Assignability; Merger or Consolidation; Assumption of Agreement.

(a)        The obligations of Executive hereunder may not be delegated, and
Executive may not, without Employer’s written consent, assign, transfer, convey,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
interest herein. Any such attempted delegation or disposition shall be null and
void and without effect.

 

 

Page 9 of 17

 


--------------------------------------------------------------------------------



 

 

(b)        Employer and Executive agree that this Agreement and all of
Employer’s rights and obligations hereunder may be assigned or transferred by
Employer. Employer will require any successor (by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Employer, by agreement in form and substance reasonably satisfactory
to Executive, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that Employer would be required to perform it
if no such succession had taken place. Failure of Employer to obtain such
agreement prior to the effectiveness of any such succession shall entitle
Executive to compensation from Employer in the same amount and on the same terms
as Executive would be entitled hereunder if Employer terminated his employment
Without Cause as contemplated by Section 7(c), except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed both the date of the Notice of Termination and the
Date of Termination.

17.        Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (including the Attachments hereto) constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof, and all
promises, representations, understandings, arrangements and prior agreements
relating to such subject matter (including, without limitation, those between
Executive and any other person or entity) are merged into and superseded by this
Agreement, and the terms of any prior employment agreement or arrangement shall,
from and after the date of this Agreement, be of no further force or effect.

18.        Indemnification. Employer agrees that it shall indemnify, defend and
hold harmless Executive to the fullest extent permitted by law from and against
any and all liabilities, costs, claims and expenses, including without
limitation all costs and expenses incurred in defense of litigation, including
attorneys’ fees, arising out of the employment of Executive hereunder, except to
the extent arising out of or based upon the gross negligence or willful
misconduct of Executive. Costs and expenses incurred by Executive in defense of
litigation, including attorneys’ fees, shall be paid by Employer in advance of
the final disposition of such litigation upon receipt of an undertaking by or on
behalf of Executive to repay such amount if it shall ultimately be determined
that Executive is not entitled to be indemnified by Employer under this
Agreement.

19.        Compliance with Code Section 409A. To the extent applicable, the
parties hereto intend that this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and all rules, regulations and other
similar guidance issued thereunder (“Code Section 409A”). The parties agree that
this Agreement shall at all times be interpreted and construed in a manner to
comply with Code Section 409A and that should any provision be found not in
compliance with Code Section 409A, the parties are contractually obligated to
execute any and all amendments to this Agreement deemed necessary and required
by Employer’s legal counsel to achieve compliance with Code Section 409A unless
such action results in substantial additional costs to Employer. By execution
and delivery of this Agreement, Executive irrevocably waives any objections he
may have to the amendments required by Code Section 409A. The parties also agree
that in no event shall any payment required to be made pursuant to this
Agreement be made to Employee unless compliant with Code Section 409A. In the
event amendments are required to make this Agreement compliant with Code Section
409A, Employer shall use its best efforts to provide Executive with
substantially the same benefits and

 

Page 10 of 17

 


--------------------------------------------------------------------------------



 

payments he would have been entitled to pursuant to this Agreement had Code
Section 409A not applied, but in a manner that is compliant with Code Section
409A and does not result in substantial additional costs to Employer. The manner
in which the immediately preceding sentence shall be implemented shall be the
subject of good faith negotiations between the parties.

20.

Miscellaneous.

(a)        Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by binding arbitration. The
arbitration shall be held within the State of Delaware, and except to the extent
inconsistent with this Agreement, shall be conducted in accordance with the
Employment Arbitration Rules of the American Arbitration Association then in
effect at the time of the arbitration, and otherwise in accordance with
principles which would be applied by a court of law or equity. The arbitrator
shall be acceptable to both Employer and Executive. If the parties cannot agree
on an acceptable arbitrator, the dispute shall be heard by a panel of three
arbitrators, one appointed by each of the parties and the third appointed by the
other two arbitrators. All expenses of arbitration shall be borne by the party
who incurs the expense or, in the case of joint expenses, by both parties in
equal portions, except that, in the event Executive substantially prevails on
the principal issues of such dispute or controversy, all such expenses shall be
borne by Employer. Notwithstanding the above, however, because time is of the
essence, whenever a violation or threatened violation of the covenants contained
in Sections 8, 9, 10, 11, 12 or 13 is alleged, then the parties agree that the
enforcement of such covenants and any request for injunctive relief pursuant to
Section 14 shall be excepted from the provisions of this Section 20(a).

(b)

Governing Law; Consent to Jurisdiction.

(i)         This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware (without regard to conflict of law principles
thereof) applicable to contracts made and to be performed therein, and in any
action or other proceeding that may be brought arising out of, in connection
with or by reason of this Agreement, the laws of the State of Delaware shall be
applicable and shall govern to the exclusion of the laws of any other forum.

(ii)         Any action to enforce any of the provisions of this Agreement,
except as provided in Section 20(a), shall be brought exclusively in a court of
the State of Delaware or in a Federal court located within the State of
Delaware, and by execution and delivery of this Agreement, Executive and
Employer irrevocably consent to the exclusive jurisdiction of those courts and
Executive hereby submits to personal jurisdiction in the State of Delaware.
Executive and Employer irrevocably waive any objection, including any objection
based on lack of jurisdiction, improper venue or forum non conveniens, which
either may now or hereafter have to the bringing of any action or proceeding in
such jurisdiction in respect to this Agreement or any transaction related
hereto. Executive and Employer acknowledge and agree that any service of legal
process by mail in the manner provided for notices under this Agreement
constitutes proper legal service of process under applicable law in any action
or proceeding under or in respect to this Agreement.

(c)        Taxes. Employer may withhold from any payments made under this
Agreement all federal, state, city or other applicable taxes as shall be
required by law.

 

 

Page 11 of 17

 


--------------------------------------------------------------------------------



 

 

(d)        Amendments. Except as otherwise provided in Section 19, no provision
of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is approved by the Board or a duly authorized
committee thereof. No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by any
party hereto to assert his or its rights hereunder on any occasion or series of
occasions.

(e)        Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. Specifically, in the event any
part of the covenants set forth in Sections 8, 9, 10, 11, 12 or 13 is held to be
invalid or unenforceable, the remaining parts thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included therein. In the event that any provision of Sections
8, 9, 10 or 11 is declared by a court of competent jurisdiction to be overbroad
as written, Executive specifically agrees that the court should modify such
provision in order to make it enforceable, and that a court should view each
such provision as severable and enforce those severable provisions deemed
reasonable by such court.

(f)         Notices. Any notice or other communication required or permitted to
be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

(i)

If to Employer, to it at:

Remington Arms Company, Inc.

Post Office Box 700

Madison, North Carolina 27025

Attention: Secretary

 

(ii)

If to Executive, to him at the address listed in Section 5 of Attachment A.

(g)        Survival. Sections 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20(a),
(b), (c) and (f) and, if Executive’s employment terminates in a manner giving
rise to a payment under Section 7(f), Section 7(f) shall survive the termination
of Executive’s employment hereunder.

(h)        No Conflicts. Executive and Employer each represent that they are
entering into this Agreement voluntarily and that Executive’s employment
hereunder and each party’s compliance with the terms and conditions of this
Agreement will not conflict with or result in the breach by such party of any
agreement to which he or it is a party or by which he or it may be bound.

 

 

Page 12 of 17

 


--------------------------------------------------------------------------------



 

 

(i)         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

(j)         Headings. The sections and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.

(k)        Recitals. The Recitals to this Agreement are incorporated herein and
shall constitute an integral part of this Agreement.

21.        Legal Fees. Employer will pay for or reimburse Executive for his
costs reasonably incurred in retaining legal counsel to review this Agreement
and advise him in connection therewith prior to execution to a maximum amount of
fifteen thousand dollars ($15,000), subject to the Executive’s submission of
appropriate documentation of such expenses.

22.        Acknowledgement. Executive (a) has had a reasonable amount of time in
which to review and consider this Agreement prior to signature, (b) has in fact
read the terms of this Agreement, (c) has the full legal capacity to enter into
this Agreement and has had the opportunity to consult with legal counsel before
signing this Agreement, (d) fully and completely understands the meaning, intent
and legal effect of this Agreement, and (e) has knowingly and voluntarily
executed this Agreement.

[Signatures on following page.]



 

Page 13 of 17

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Employer has duly executed this Agreement by its authorized
representative and Executive has hereunto set his hand, in each case effective
as of the date first above written.

REMINGTON ARMS COMPANY, INC.

 

By:        /s/ Paul. A. Miller                       

Name:  Paul A. Miller
Title:    Chairman of the Board

 

 

EXECUTIVE:

 

 

             /s/ Theodore H. Torbeck              

            Theodore H. Torbeck






 

Page 14 of 17

 


--------------------------------------------------------------------------------



 

 

ATTACHMENT A – THEODORE H. TORBECK

 

 

1.

POSITION:

Chief Operating Officer

 

2.

ANNUAL BASE SALARY:

$600,000

 

3.

INCENTIVE COMPENSATION TARGET OPPORTUNITY:

100%

 

4.

SEVERANCE PERIOD:

12 months

 

5.

EXECUTIVE’S ADDRESS:

11253 Terwilligers Valley Lane, Cincinnati, Ohio 45249

 



 

Page 15 of 17

 


--------------------------------------------------------------------------------



 

 

ATTACHMENT B

 

REMINGTON ARMS COMPANY, INC.

 

GENERAL RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payment by Remington Arms Company, Inc. (“Remington”) of
the severance payments and benefits to me pursuant to that certain 2008
Executive Employment Agreement dated February 4, 2008 (the “Agreement”), I,
Theodore Torbeck, agree to and do finally and completely release and forever
discharge Remington and its parents, subsidiaries and affiliates, and their
employees, shareholders, officers, directors or agents (collectively, the
“Releasees”) from any and all liabilities, claims, obligations, demands and
causes of action of any and every kind or nature whatsoever, in law, equity or
otherwise, known or unknown, suspected or unsuspected, disclosed and
undisclosed, which I now have, own or hold, or claim to have, own or hold, or
which I may have, own or hold, or claim to have, own or hold, against each or
any of the Releasees arising from or relating to my employment with Remington
and termination of that employment.

This General Release and Waiver of Claims (this “Release”) includes, without
limiting the generality of the foregoing, claims arising under any provision of
federal, state or local law, any federal, state or local anti-discrimination
statute, ordinance or regulation, the Age Discrimination in Employment Act of
1967 (the “ADEA”), the Americans with Disabilities Act, the Family and Medical
Leave Act, Title VII of the Civil Rights Act of 1964 and the Civil Rights Act
1991, or the Employee Retirement Income Security Act of 1974, all as amended, or
any similar federal, state or local statutes, ordinances or regulations, or
claims in the nature of a breach of contract, claims for wrongful discharge,
emotional distress, defamation, fraud or breach of the covenant of good faith
and fair dealing, tort and wage or benefit claims (other than the payments to
which I am entitled under the Agreement); provided, however, that this Release
does not include actions brought to enforce the terms of this Release, including
any right to the termination payments and benefits described in the Agreement,
or to secure benefits under any other employee benefit plan or program of
Remington of which I am a participant unless expressly excluded by the
Agreement. If I violate the terms of this Release, I agree to pay the Releasees’
costs and reasonable attorneys’ fees.

I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
Remington.

As provided by law, I have been advised by Remington to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and I understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will
not receive any of the payments or benefits set forth in Section 7(f) of the
Agreement. I further

 

Page 16 of 17

 


--------------------------------------------------------------------------------



 

understand fully and acknowledge the terms and consequences of this Release, and
I voluntarily accept them.

 

ACKNOWLEDGED AND AGREED TO,

INTENDING TO BE LEGALLY BOUND HEREBY:

 

/s/ Theodore H. Torbeck

_____________________________

Theodore H. Torbeck

 

 

Dated:

February 4, 2008

 

 

________________________

 

 



 

 

Page 17 of 17

 

 

 